DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weingarten et al (US 2019/0005687).

Regarding claims 1-5, 13-15, and 18-19 ‘687 discloses and teaches a system and method for image visualization and navigation control including a display, processor for providing data to a display, memory couple to processor configured to cause the processor to display a 3d image view of a target from a perspective of a tip of a medical device (0020-0024, 0105-0107, 0109), display a 2d view of the medical device, and display a target overlaid on the 2d view of a target area of a surgical procedure (Abs, 0019, 0075-0075, 0106-0107). 

The ‘687 reference discloses the 3d model from the model of a luminal network acquired in a pre-procedure image dataset, the determination of the alignment of the tip relative to the target area/position or misalignment of the tip with target area (claims 8-11, 0103-0106, 0098 (offset)), and finally the display of such alignment or misalignment with different indications (0098, 0106-0112, Claims 8, 17, 21). The ‘687 reference furthermore discloses the input via in operator for a target overlay in response to a local registration process and in response to an input, provide the target overlay on a display of the device (0115 claims 1, 2-5, 7). 

Regarding claims 6-9, 16-17, and 20, the ‘687 reference discloses and teaches the display of a selection/selectable element to add/remove a target mark onto the display (Claim 1, 3, 11), the calculation of the distance between tip and the target for display on the display, as well as the determination of correspondence between the 3d model and live 2d view such that the determination of alignment of the tip is based on the correspondence between the 3d and 2d views (0105, 0065-0069, 0074). Finally, the system includes capturing of a live 2d fluoroscopic view including the device tip (0021-0024, 0064-0066, 0085-0088). 


Regarding claims 10-12, the ‘687 reference includes a catheter with the medical device, the tracking and navigation of the catheter within the luminal network, and the navigation system is an electromagnetic system (0118, Claim 10).


Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. Applicant has argued that the reference to Weingarten et al fails to disclose or teach the display of a 3d view of a 3d model of a target from a perspective of a tip of a medical device and displaying, in the screen, a live 2D fluoroscopic view showing the medical device. 
Initially, and with regard to the subject matter of claims 1 and 13, the display of a view of a 3d model of a target from a perspective of a tip of a medical device, fails to set forth that the medical device is any particular medical device, nor whether the device is external, internal, etc of the patient. Furthermore, the recitation fails to set forth what does or does not constitute a “view” of a model from the perspective of the tip of the device. 
For those two reasons, the argument that the instant reference fails to set forth or teach the elements of instant claims 1 or 13 is not accepted. Reference to Weingarten et al discloses and teaches the display of images which include 3d views, 3d augmented views, 2d views, 3d models, real-time images, as well as overlaid elements and manual inputs (See I-Logic disclosure 0109, 0115, 0106-0110 and 0115 for registration). 
Additionally, the I-Logic system includes at least the potential for displaying 4 perspective views simultaneously (Medtronic I-Logic system display), and the Weingarten et al reference specifically notes that the angle of the perspectives as well as the coordinate from which the virtual perspectives are taken is fully capable of being controlled and altered to provide additional angles/perspectives, those which include the medical device, medical device tip, as well as the elements seen from the “perspective” of the tip of the device (0106-0107, 0109-0112 (bronchoscopy), and 0115 for the offset. The capability to display augmented 3d views of a model of the target from the medical device is specifically included in (0107-0111, and by reference views (Fig 10-12, 1005, 1010, 1015 of US 9,743,896 which is referenced in those paragraphs). 
The disclosure of Weingarten et al therefore discloses at least the inclusion of the information from the perspective tip of the device in the navigation stages of display of information/images and includes the targeting and marking as well as offset calculations from the device to the target as mentioned above. For this reason, it is believed the rejection is proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793